195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact:Merrill B. Blanksteen Executive Vice President NewAlliance Bank 203 789 2639 NewAlliance Reports Fourth Quarter Earnings of $10.9 Million Core Earnings of $12.0 Million Up 6% from Prior Year New Haven, Connecticut, January 29, 2008– NewAlliance Bancshares, Inc. (NYSE: NAL), the holding company for NewAlliance Bank, today announced net income of $10.9 million or $0.11 per diluted share for the fourth quarter of 2007, level with fourth quarter 2006 diluted earnings per share of $0.11. Core earnings, which are exclusive of merger and acquisition charges and a tax reserve adjustment, were $12.0 million, or $0.12 per diluted share, up 6% from the prior year quarter’s earnings of $11.4 million, or $0.11 per diluted share. Peyton R. Patterson, Chairman, President and Chief Executive Officer, stated, “We are very pleased that our prudent credit practices, strong capital and expense management have positioned us well in this turbulent environment.” Net income was $23.8 million or $0.23 per diluted share, for the twelve months ended December 31, 2007 compared to $48.8 million or $0.49 per diluted share for the twelve month period ended December 31, 2006. Results for 2007 were adversely impacted by the previously reported loss on a restructuring of the securities portfolio and tax reserve adjustments relating back to the establishment of the NewAlliance Foundation in 2004. Core earnings for the twelve months ended December 31, 2007, which exclude merger and acquisition charges, a loss on the restructuring of the securities portfolio and tax reserve adjustments, were $47.4 million, or $0.46 per diluted share. Comparative core earnings for the twelve months ended December 31, 2006 were $49.8 million, or $0.50 per diluted share. Results of 2006 were negatively impacted by $3.4 million in merger and acquisition charges and favorably by $1.9 million due to the change in the accounting for certain limited partnerships to the equity method from the cost method of accounting. The Company also announced that its Board of Directors voted today to pay a quarterly dividend of $0.065 per share for the quarter ended December 31, 2007, level with the dividend paid following the third quarter. The dividend will be paid on February 19, 2008 to shareholders of record on February 8, 2008. 1 Highlights: · Net interest margin remained level with the third quarter at 2.49% and improved one basis point from fourth quarter 2006; · Average loan and deposit balances increased from September 30, 2007 by $71.3 million and $50.2 million, respectively, driven by growth in commercial real estate loans and time deposits; · Loans outstanding grew in every category over a year ago with total loans up 24%; · Average checking balances increased 9% on a year-to-date basis; · Credit quality remained strong. Compared to the third quarter, the Company experienced decreases in: · the ratio of nonperforming assets to total assets of three basis points; · nonperforming loans to total loans of seven basis points; and · nonperforming loans by $3.0 million, or 16%; · The Company repurchased 2.8 million shares of Company stock during the quarter at an average price of $12.83 per share. The Company still has 4.9 million shares it can purchase under a Board authorization. “Earnings from interest income increased substantially over the third quarter. This was due to the positive impact on the margin from our portfolio restructuring in prior quarters and the increase in average loan balances as we continue our expansion in Connecticut and Massachusetts. The strong growth in the quarter was somewhat masked by the slope of the yield curve and intense deposit competition,” said Ms. Patterson. NewAlliance’s net interest margin for the quarter ended December 31, 2007 was 2.49%, level with the third quarter. On a linked quarter basis, the average yield on loans increased one basis point to 6.14% from 6.13% and the yield on securities increased 20 basis points to 5.34% from 5.14%. The quarterly average rate paid on deposits increased two basis points to 3.47% at year end from 3.45% at the end of the third quarter. Total loans were $4.73 billion at December 31, 2007 compared to $4.67 billion at September 30, 2007, an increase of $54.5 million. Total deposits were $4.37 billion at year end compared to $4.29 billon at September 30, 2007, an increase of $80.8 million. Non-interest expense for the fourth quarter ended December 31, 2007 was up 4.1% to $40.2 million from $38.6 million at the quarter end September 30, 2007. The current quarter increase in non-interest expense is mainly driven by salaries and employee benefits attributable to accruals for incentive payouts which had the effect of offsetting the decline experienced in the third quarter. Adjusting for this timing difference, non-interest expenses would have been flat with the third quarter. 2 Asset quality remained strong during the fourth quarter ended December 31, 2007. Nonperforming loans to total loans were 0.35% as compared to 0.42% in the prior quarter. Nonperforming assets to total assets were 0.21% as compared to 0.24% for the same period. Net charge-offs did increase slightly to $1.5 million and, when combined with the growth in the portfolio, caused the Company to record a $2.3 million provision during the quarter. “I indicated in prior quarters that we steered a course that has avoided the loan quality problems which have beset much of the industry. I believe our asset quality indicators bear that out. NewAlliance does not originate or invest in sub prime mortgage loans or other securities collateralized by sub prime loans,” said Ms. Patterson. The Company’s book value per share at December 31, 2007 was $12.93, up from $12.71 at the end of the third quarter. Tangible book value per share was $7.56, an increase from $7.45 at September 30, 2007. Stockholders’ equity at December 31, 2007 was $1.41 billion. At December 31, 2007 NewAlliance Bancshares, the parent company of NewAlliance Bank, had $8.21 billion in assets and operated 88 banking offices in Connecticut and Massachusetts. NewAlliance Bank provides a full range of consumer and commercial banking products and services, trust services and investment and insurance products and services. The Bank’s website is at www.newalliancebank.com. Shareholders areparticularly urged to monitor the Investor Relations section of the Company’s website. NewAlliance will hold a conference call on fourth quarter earnings at 10 a.m. Eastern Time on Wednesday, January 30, 2008.The call is being webcast and will be available at the Investor Relations section of the Company’s website at www.newalliancebank.com. Individuals can dial in to the call at 1-800-860-2442. A replay of the webcast and call will be available after 12 Noon that day through February 13, 2008. To access the replay, dial 1-877-344-7529, passcode 414733#. NewAlliance will also have a podcast available from its website a few hours after the call for those interested in downloading the conference call onto individual listening devices or laptops. Note: In discussing financial results, management may refer to certain non-GAAP (Generally Accepted Accounting Principles) measures. The Company’s management believes these non-GAAP measurements, which generally exclude the effects of charges and expenses related to the consummation of mergers and acquisitions and costs related to the integration of merged entities, as well as other unusual events, are essential to a proper understanding of the operating results of the Company’s core business largely because the merger and acquisition related items and their impact on the Company’s performance are difficult to predict. These non-GAAP measurements are not a substitute for operating results determined in accordance with GAAP nor do they necessarily conform to non-GAAP performance measures that may be presented by other companies. A reconciliation of GAAP and non-GAAP information is included in this release. 3 Statements in this news release, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time inthe Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions.Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this news release. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. The Company’s capital strategy includes deployment of excess capital through acquisitions.The Company’s results reported above reflect the impact of acquisitions completed within the periods reported.Past and future acquisitions are expected to continue to impact the Company’s results in future periods. 4 NewAlliance Bancshares, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended Year Ended December 31, December 31, (In thousands, except per share data) 2007 2006 2007 2006 Interest and dividend income $ 106,510 $ 87,062 $ 403,280 $ 331,032 Interest expense 61,180 47,241 228,243 161,451 Net interest income before provision for loan losses 45,330 39,821 175,037 169,581 Provision for loan losses 2,300 500 4,900 500 Net interest income after provision for loan losses 43,030 39,321 170,137 169,081 Non-interest income Depositor service charges 7,030 6,370 27,941 25,674 Loan and servicing income 422 398 2,002 2,067 Trust fees 1,715 1,505 6,783 6,434 Investment management, brokerage & insurance fees 1,300 1,231 6,811 5,375 Bank owned life insurance 1,567 1,453 6,375 4,014 Net gain (loss) on securities 286 52 (27,542 ) 82 Rent 960 900 3,724 3,422 Net gain on sale of loans 497 292 1,489 1,164 Other 469 366 3,582 3,399 Total non-interest income 14,246 12,567 31,165 51,631 Non-interest expense Salaries and employee benefits 21,306 19,229 84,513 79,060 Occupancy 4,153 3,424 17,338 13,947 Furniture and fixtures 1,784 1,605 6,874 6,453 Outside services 4,187 3,966 17,142 17,164 Advertising, public relations, and sponsorships 2,157 1,362 7,957 5,656 Amortization of identifiable intangible assets 2,687 2,266 11,682 9,391 Conversion and merger related charges 114 723 2,523 3,389 Other 3,773 3,277 14,417 13,046 Total non-interest expense 40,161 35,852 162,446 148,106 Income before income taxes 17,115 16,036 38,856 72,606 Income tax provision 6,180 5,127 15,063 23,769 Net income $ 10,935 $ 10,909 $ 23,793 $ 48,837 Earnings per share Basic $ 0.11 $ 0.11 $ 0.23 $ 0.49 Diluted 0.11 0.11 0.23 0.49 Weighted average shares outstanding Basic 101,228,135 99,789,812 103,146,075 99,981,063 Diluted 101,620,081 100,392,151 103,581,932 100,484,069 NewAlliance Bancshares, Inc. Consolidated Balance Sheets (Unaudited) December 31, December 31, (In thousands) 2007 2006 Assets Cash and due from banks, noninterest bearing $ 108,917 $ 127,948 Short-term investments 51,962 28,077 Investment securities available for sale 2,201,021 2,172,864 Investment securities held to maturity 290,472 307,447 Loans held for sale 2,669 1,528 Loans Residential real estate 2,389,944 1,924,648 Commercial real estate 1,194,613 960,624 Commercial business 457,745 350,507 Consumer 685,667 587,097 Total loans 4,727,969 3,822,876 Less allowance for loan losses (43,813 ) (37,408 ) Total loans, net 4,684,156 3,785,468 Premises and equipment, net 61,939 52,479 Cash surrender value of bank owned life insurance 132,059 116,194 Goodwill 531,191 454,258 Identifiable intangible assets 53,316 49,403 Other assets 93,282 152,030 Total assets $ 8,210,984 $ 7,247,696 Liabilities Deposits Regular savings $ 941,051 $ 774,457 Money market 492,042 509,940 NOW 401,097 384,249 Demand 477,408 464,554 Time 2,062,067 1,767,467 Total deposits 4,373,665 3,900,667 Borrowings Federal Home Loan Bank advances 2,136,965 1,721,886 Repurchase agreements 192,145 172,777 Junior subordinated debentures 24,935 7,609 Other borrowings 1,459 1,592 Other liabilities 74,708 80,860 Total liabilities 6,803,877 5,885,391 Stockholders' equity 1,407,107 1,362,305 Total liabilities and stockholders' equity $ 8,210,984 $ 7,247,696 NewAlliance Bancshares, Inc. Selected Financial Highlights (Unaudited) Three Months Ended (Dollars in thousands, except per share data) December 31, 2007 September 30, 2007 December 31, 2006 Net interest income $ 45,330 $ 43,692 $ 39,821 Net income 10,935 7,421 10,909 Shares outstanding (end of period) 108,851,592 111,618,678 109,554,326 Weighted average shares outstanding: Basic 101,228,135 103,173,249 99,789,812 Diluted 101,620,081 103,610,578 100,392,151 Earnings per share: Basic $ 0.11 $ 0.07 $ 0.11 Diluted 0.11 0.07 0.11 Shareholders' equity (end of period) 1,407,107 1,418,832 1,362,305 Book value per share (end of period) 12.93 12.71 12.43 Tangible book value per share (end of period) 7.56 7.45 7.84 Ratios & Other Information Net interest margin (net interest income as a % of average earnings assets) 2.49 % 2.49 % 2.48 % Net interest spread (yield on earning assets minus yield on interest-bearing liabilities) 1.94 1.92 1.87 Average yield on interest-earning assets 5.85 5.80 5.43 Average rate paid on interest-bearing liabilities 3.91 3.88 3.56 Return on average assets 0.53 0.37 0.61 Return on average equity 3.10 2.09 3.21 At period end: Tier 1 leverage capital ratio 10.92 % 11.64 % 13.20 % Tangible equity/tangible assets 10.79 10.94 12.73 Asset Quality Information Nonperforming loans $ 16,386 $ 19,435 $ 12,468 Total nonperforming assets 17,283 19,547 12,468 Nonperforming loans as a % of total loans 0.35 % 0.42 % 0.33 % Nonperforming assets as a % of total assets 0.21 0.24 0.17 Allowance for loan losses as a % of total loans 0.93 0.92 0.98 Allowance for loan losses as a % of nonperforming loans 267.38 221.25 300.03 Provision for loan losses (for the three months ending) $ 2,300 $ 1,000 $ 500 Banking offices 88 88 72 Non-GAAP Financial Information and Ratios Net income, GAAP $ 10,935 $ 7,421 $ 10,909 Net loss on sale of restructured AFS securities, net of tax - 3,691 - Merger and conversion costs, net of tax 74 46 470 Charitable contribution valuation allowance adjustment 1,000 2,600 - Proforma net income $ 12,009 $ 13,758 $ 11,379 Proforma net income per share - basic $ 0.12 $ 0.13 $ 0.11 Proforma net income per share - diluted 0.12 0.13 0.11 Noninterest income as a percent of operating revenue (1) 20.99 % 25.69 % 24.01 % Noninterest income (1) $ 12,046 $ 15,108 $ 12,580 Proforma return on average assets (2) 0.58 % 0.69 % 0.63 % Proforma return on average tangible assets (2) 0.63 0.75 0.68 Proforma return on average equity (2) 3.41 3.87 3.35 Proforma return on average tangible equity (2) 5.83 6.60 5.33 Efficiency ratio (3) 69.86 65.48 68.19 Proforma efficiency ratio (3) (4) 69.66 65.37 66.81 (1) Excludes total net gains or losses on securities & limited partnerships (2) Excludes net loss on the sale of restructured AFS securities and merger costs, net of tax and the charitable contribution valuation allowance adjustment included in tax expense. (3) Excludes total net gains or losses on securities and limited partnerships and other real estate owned expenses (4) Excludes conversion and merger costs NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Three Months Ended December 31, 2007 December 31, 2006 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ 2,396,115 $ 33,384 5.57 % $ 1,922,387 $ 26,097 5.43 % Commercial real estate 1,172,326 19,325 6.59 940,325 15,267 6.49 Commercial business 461,378 8,511 7.38 346,623 6,218 7.18 Consumer 680,724 11,033 6.48 584,682 9,688 6.63 Total Loans 4,710,543 72,253 6.14 3,794,017 57,270 6.04 Short-term investments 66,455 858 5.16 84,322 1,133 5.37 Investment securities 2,500,550 33,399 5.34 2,537,540 28,659 4.52 Total interest-earning assets 7,277,548 $ 106,510 5.85 % 6,415,879 $ 87,062 5.43 % Non-interest-earning assets 939,543 792,289 Total assets $ 8,217,091 $ 7,208,168 Interest-bearing liabilities Deposits Money market $ 500,510 $ 4,346 3.47 % $ 519,187 $ 3,907 3.01 % NOW 385,968 992 1.03 356,139 938 1.05 Savings 921,915 5,225 2.27 770,100 2,506 1.30 Time 2,046,451 22,919 4.48 1,760,124 18,817 4.28 Total interest-bearing deposits 3,854,844 33,482 3.47 3,405,550 26,168 3.07 Repurchase agreements 226,868 1,837 3.24 175,462 1,603 3.65 FHLB advances and other borrowings 2,173,164 25,861 4.76 1,729,051 19,470 4.50 Total interest-bearing liabilities 6,254,876 61,180 3.91 % 5,310,063 47,241 3.56 % Non-interest-bearing demand deposits 485,235 464,208 Other non-interest-bearing liabilities 67,413 74,409 Total liabilities 6,807,524 5,848,680 Equity 1,409,567 1,359,488 Total liabilities and equity $ 8,217,091 $ 7,208,168 Net interest-earning assets $ 1,022,672 $ 1,105,816 Net interest income $ 45,330 $ 39,821 Interest rate spread 1.94 % 1.87 % Net interest margin (net interest income as a percentage of total interest-earning assets) 2.49 % 2.48 % Ratio of total interest-earning assets to total interest-bearing liabilities 116.35 % 120.82 % NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Three Months Ended December 31, 2007 September 30, 2007 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ 2,396,115 $ 33,384 5.57 % $ 2,371,895 $ 32,861 5.54 % Commercial real estate 1,172,326 19,325 6.59 1,130,901 18,630 6.59 Commercial business 461,378 8,511 7.38 467,735 8,473 7.25 Consumer 680,724 11,033 6.48 668,757 11,128 6.66 Total Loans 4,710,543 72,253 6.14 4,639,288 71,092 6.13 Short-term investments 66,455 858 5.16 50,822 704 5.54 Investment securities 2,500,550 33,399 5.34 2,338,027 30,057 5.14 Total interest-earning assets 7,277,548 $ 106,510 5.85 % 7,028,137 $ 101,853 5.80 % Non-interest-earning assets 939,543 939,318 Total assets $ 8,217,091 $ 7,967,455 Interest-bearing liabilities Deposits Money market $ 500,510 $ 4,346 3.47 % $ 504,822 $ 4,440 3.52 % NOW 385,968 992 1.03 401,973 1,223 1.22 Savings 921,915 5,225 2.27 903,858 4,790 2.12 Time 2,046,451 22,919 4.48 1,992,029 22,322 4.48 Total interest-bearing deposits 3,854,844 33,482 3.47 3,802,682 32,775 3.45 Repurchase agreements 226,868 1,837 3.24 199,297 1,907 3.83 FHLB advances and other borrowings 2,173,164 25,861 4.76 1,989,609 23,479 4.72 Total interest-bearing liabilities 6,254,876 61,180 3.91 % 5,991,588 58,161 3.88 % Non-interest-bearing demand deposits 485,235 487,222 Other non-interest-bearing liabilities 67,413 68,294 Total liabilities 6,807,524 6,547,104 Equity 1,409,567 1,420,351 Total liabilities and equity $ 8,217,091 $ 7,967,455 Net interest-earning assets $ 1,022,672 $ 1,036,549 Net interest income $ 45,330 $ 43,692 Interest rate spread 1.95 % 1.92 % Net interest margin (net interest income as a percentage of total interest-earning assets) 2.49 % 2.49 % Ratio of total interest-earning assets to total interest-bearing liabilities 116.35 % 117.30 % NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Year Ended December 31, 2007 December 31, 2006 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ 2,303,771 $ 127,794 5.55 % $ 1,836,474 $ 98,116 5.34 % Commercial real estate 1,138,682 74,963 6.58 901,870 58,584 6.50 Commercial business 462,962 33,964 7.34 347,940 24,927 7.16 Consumer 665,387 43,802 6.58 570,738 36,752 6.44 Total Loans 4,570,802 280,523 6.14 3,657,022 218,379 5.97 Short-term investments 59,340 3,172 5.35 66,776 3,351 5.02 Investment securities 2,427,365 119,585 4.93 2,511,935 109,302 4.35 Total interest-earning assets 7,057,507 $ 403,280 5.71 % 6,235,733 $ 331,032 5.31 % Non-interest-earning assets 909,844 754,411 Total assets $ 7,967,351 $ 6,917,346 Interest-bearing liabilities Deposits Money market $ 503,071 $ 16,979 3.38 % $ 555,127 $ 14,737 2.65 % NOW 407,835 4,466 1.10 352,786 2,160 0.61 Savings 893,562 17,545 1.96 782,582 7,868 1.01 Time 2,057,327 91,943 4.47 1,718,277 65,904 3.84 Total interest-bearing deposits 3,861,795 130,933 3.39 3,408,772 90,669 2.66 Repurchase agreements 205,054 7,580 3.70 166,557 5,400 3.24 FHLB advances and other borrowings 1,932,725 89,730 4.64 1,536,266 65,382 4.26 Total interest-bearing liabilities 5,999,574 228,243 3.80 % 5,111,595 161,451 3.16 % Non-interest-bearing demand deposits 492,378 470,919 Other non-interest-bearing liabilities 70,843 70,373 Total liabilities 6,562,795 5,652,887 Equity 1,404,556 1,264,459 Total liabilities and equity $ 7,967,351 $ 6,917,346 Net interest-earning assets $ 1,057,933 $ 1,124,138 Net interest income $ 175,037 $ 169,581 Interest rate spread 1.91 % 2.15 % Net interest margin (net interest income as a percentage of total interest-earning assets) 2.48 % 2.72 % Ratio of total interest-earning assets to total interest-bearing liabilities 117.63 % 121.99 % NewAlliance Bancshares, Inc. Asset Quality (Unaudited) (Dollars in thousands) December 31, 2007 September 30, 2007 Nonperforming assets Residential real estate $ 4,837 $ 4,514 Commercial real estate 5,796 7,103 Commercial business 4,912 6,977 Consumer 841 841 Total nonperforming loans 16,386 19,435 Other nonperforming assets, net 897 112 Total nonperforming assets $ 17,283 $ 19,547 Allowance for loan losses $ 43,813 $ 43,000 Three Months Ended December 31, 2007 September 30, 2007 Net loan (recoveries) charge-offs Residential real estate $ (189 ) $ (2 ) Commercial real estate 723 (12 ) Total real estate 534 (14 ) Commercial business 666 311 Consumer 287 126 Total net charge-offs $ 1,487 $ 423 Provision for loan losses $ 2,300 $ 1,000 At or For The Three Months Ended December 31, 2007 September 30, 2007 Ratios Allowance for loan losses to total loans 0.93 0.92 % Allowance for loan losses to nonperforming loans 267.38 221.25 Nonperforming loans to total loans 0.35 0.42 Nonperforming assets to total assets 0.21 0.24 Net charge-offs to average loans (annualized) 0.13 0.04 NewAlliance Bancshares, Inc. Reconciliation Table-Non-GAAP Financial Information (Unaudited) Three Months Ended Year Ended (Dollars in thousands, except per share data) December 31, 2007 December 31, 2007 Net income, GAAP $ 10,935 $ 23,793 Effect of loss on AFS securities (due to portfolio restructure), net of tax - 18,364 Effect of merger and conversion costs, net of tax 74 1,640 Effect of charitable contribution valuation allowance adjustment, included in tax expense 1,000 3,600 Proforma net income $ 12,009 $ 47,397 Basic earnings per share, GAAP 0.11 0.23 Effect of restructure of AFS securities, net of tax - 0.18 Effect of merger and conversion costs, net of tax - 0.02 Effect of charitable contribution valuation allowance adjustment, included in tax expense 0.01 0.03 Proforma basic earnings per share $ 0.12 $ 0.46 Diluted earnings per share, GAAP 0.11 0.23 Effect of restructure of AFS securities, net of tax - 0.18 Effect of merger and conversion costs, net of tax - 0.02 Effect of charitable contribution valuation allowance adjustment, included in tax expense 0.01 0.03 Proforma diluted earnings per share $ 0.12 $ 0.46 Return on average assets, GAAP 0.53 % 0.30 % Effect of restructure of AFS securities, net of tax - 0.23 Effect of merger and conversion costs, net of tax - 0.02 Effect of charitable contribution valuation allowance adjustment, included in tax expense 0.05 0.04 Proforma return on average assets 0.58 % 0.59 % Return on average equity, GAAP 3.10 % 1.69 % Effect of restructure of AFS securities, net of tax - 1.31 Effect of merger and conversion costs, net of tax 0.02 0.12 Effect of charitable contribution valuation allowance adjustment, included in tax expense 0.29 0.25 Proforma return on average equity 3.41 % 3.37 % Efficiency ratio (1) 69.86 % 69.95 % Effect of merger and conversion costs 0.20 1.09 Proforma efficiency ratio 69.66 % 68.86 % (1) Excludes net gains or losses on securities and limited partnerships and other real estate owned expenses
